Order                                                          Michigan Supreme Court
                                                                     Lansing, Michigan

  January 27, 2006                                                     Clifford W. Taylor,
                                                                                Chief Justice

  126980 & (80)                                                       Michael F. Cavanagh
  127032                                                              Elizabeth A. Weaver
                                                                             Marilyn Kelly
                                                                        Maura D. Corrigan
  JOSEPH STAMPLIS and THEODORA                                        Robert P. Young, Jr.
  STAMPLIS,                                                           Stephen J. Markman,
                                                                                     Justices
            Plaintiffs-Appellees,
  v                                            SC: 126980
                                               COA: 241801
                                               St. Clair CC: 01-001051-NH
  ST. JOHN HEALTH SYSTEM, d/b/a
  RIVER DISTRICT HOSPITAL,
             Defendant-Appellant,
  and
  G. PHILLIP DOUGLASS,
             Defendant-Appellee,

  and 

  HENRY FORD HEALTH SYSTEM, d/b/a
  HENRY FORD HOSPITAL, et al
             Defendants.
  _________________________________________/
  JOSEPH STAMPLIS and THEODORA
  STAMPLIS,
            Plaintiffs-Appellees,
  v                                            SC: 127032
                                               COA: 241801
                                               St. Clair CC: 01-001051-NH
  ST. JOHN HEALTH SYSTEM, d/b/a
  RIVER DISTRICT HOSPITAL,
             Defendant-Appellee,
  and
  G. PHILLIP DOUGLASS,
             Defendant-Appellant, 

  and 

  HENRY FORD HEALTH SYSTEM, d/b/a
  HENRY FORD HOSPITAL, et al
             Defendants.
  _________________________________________/
                                                                                                               2

       On December 15, 2005, the Court heard oral argument on the applications for
leave to appeal the June 1, 2004 judgment of the Court of Appeals. On order of the
Court, the motion to disqualify is DENIED. The applications for leave to appeal are
again considered, and they are GRANTED. MCR 7.302(G)(1). The parties are directed
to include among the issues briefed the impact, if any, of the 1995 amendment of MCL
600.2925d on the current viability of Theophelis v Lansing General Hospital, 430 Mich
473 (1988).

        The Michigan Trial Lawyers Association and Michigan Defense Trial Counsel are
invited to file briefs amicus curiae. Other persons or groups interested in the
determination of the questions presented in this case may move the Court for permission
to file briefs amicus curiae.

       KELLY, J., concurs in part and dissents in part and states as follows:

       While I agree to grant leave to appeal, I do not participate in the decision to deny
the motion to disqualify. I agree with Justice Weaver in urging the Court to establish a
particularized procedure to handle motions to disqualify a Supreme Court Justice from
participation in a case.

       WEAVER, J., not participating in the decision regarding the motion to disqualify
Chief Justice Taylor and Justices Corrigan, Young, and Markman, dissents and states as
follows:

       I am opposed to the entry of any order in this case at this time and would hold this
case in abeyance until this Court publishes proposals for public comment, places the issue
on a public hearing for administrative matters, resolves, and makes clear for all to know
the proper procedures for handling motions for the disqualification of Supreme Court
Justices from participation in a case. This Court opened an administrative file on the
question on May 20, 2003, but has yet to address the matter further. See ADM 2003-26.

       The question regarding the participation or nonparticipation of Justices frequently
recurs and is a matter of public significance because even one Justice’s decision to
participate or not participate can affect the decision and outcome in a case. See Advocacy
Org for Patients & Providers v Auto Club Ins Ass’n, 472 Mich 91 (2005) (Weaver, J.,
concurring).




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 27, 2006                    _________________________________________
       d0124                                                                 Clerk